Citation Nr: 0913839	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for a right wrist 
disability.  

5.  Entitlement to service connection for a right hand 
disability.  

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the right second finger.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for a left 
knee disability and hearing loss.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  This appeal also arises from a July 2007 
rating decision which denied him service connection for 
disabilities of the right hand, right wrist, and right knee.  
He was also awarded within that rating decision service 
connection and a 10 percent initial rating for residuals of a 
fracture of the right second finger.  The Veteran 
subsequently initiated and perfected appeals of these service 
connection denials and the initial rating determination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for disabilities of the 
right hand, wrist, and knees, and for an increased initial 
rating for a right second finger fracture, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

Competent evidence has not been presented establishing a 
current diagnosis of hearing loss due to or resulting from a 
disease or injury sustained during active military service.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006.  This letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing the 
issue on appeal.  Moreover, the April 2006 letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
See Dingess/Hartman, supra.  The Board further notes that, in 
the present case, initial notice was issued in April 2006, 
prior to the September 2006 adverse determination on appeal; 
hence, no timing defect exists regarding VCAA notice to the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and VA fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
post-service private and/or VA treatment records, and 
providing an examination or medical opinion statement when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
available service treatment records, as well as post-service 
reports of VA medical treatment and examination.  The 
Veteran's written contentions in support of his claim are 
also of record.  The Board has also perused the medical 
records and other evidence for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding pertinent evidence with 
respect to the Veteran's claim.  Finally, he was afforded a 
VA medical examination regarding his hearing loss in December 
2006.  See 38 C.F.R. § 3.159(c)(4) (2008).  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the pending appeal, and it 
may properly be considered by the Board at this time.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for bilateral hearing 
loss.  He has asserted that exposure to acoustic trauma 
during military service resulted in permanent hearing loss.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Additionally, service 
connection for certain diseases, including organic diseases 
of the nervous system such as sensorineural hearing loss, may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§3.307(a), 3.309(a).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  Additionally, the Court has held 
that "the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The Veteran was examined for service entrance in November 
1950.  Audiometric testing was not accomplished at that time, 
but on a whispered voice/spoken voice hearing acuity test, 
his hearing was 15/15 bilaterally.  He was found qualified 
for military service.  The Veteran did not seek treatment for 
hearing loss or any hearing-related disability during his 
active duty period.  On examination for service separation in 
August 1954, his hearing was again 15/15 bilaterally on a 
whispered voice/spoken voice hearing acuity test.  Again, 
additional audiometric testing was not performed.  

Post-service, the Veteran did not seek treatment for hearing 
loss for many years.  His initial service connection claim 
for hearing loss was received in March 2006, and a VA 
audiological examination was afforded him in December 2006.  
The Veteran reported significant acoustic trauma during 
military service, including close proximity to aerial 
bombings and small arms gunfire.  He stated his primary 
military occupational specialty was as a radio operator.  
Post-service, the Veteran reported working in asphalt 
construction, without significant exposure to acoustic 
trauma.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
55
55
LEFT
20
30
40
55
60

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  Mild to moderately severe bilateral 
sensorineural hearing loss was diagnosed.  Regarding the 
etiology of this diagnosis, the examiner noted that the 
Veteran's service treatment records were negative for any 
loss of hearing acuity during active military service.  
Additionally, his current hearing loss was "very compatible 
with his current age", and thus his "current decline in 
audiometric thresholds has occurred subsequent to separation 
from service in 1954."  In the examiner's opinion, it would 
be a "remote possibility, at best, that hearing loss might 
have been incurred during active duty."  Thus, it was "less 
likely than not" the Veteran's hearing loss was related to 
any noise exposure and/or acoustic trauma experienced during 
military service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for bilateral hearing loss.  The Board 
notes first that the Veteran's 1954 service separation 
examination was negative for any loss in hearing acuity, and 
he did not seek treatment for hearing loss until many years 
after service.  Such a lengthy period without evidence of 
pertinent diagnosis or treatment may be considered as 
evidence weighing against a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
Board is unable to conclude the Veteran incurred hearing loss 
during military service or as a result of acoustic trauma 
sustained therein.  Additionally, no medical examiner has 
suggested the Veteran experienced hearing loss as a result of 
any incident of military service.  In fact, on VA examination 
in December 2006, a VA specialist reviewed the Veteran's 
service treatment records and concluded it was "less likely 
than not" his current hearing loss was related to any 
incident of military service.  Such a nexus was no more than 
a "remote possibility, at best"; rather, the Veteran's 
current bilateral hearing loss was consistent with his age.  
As the preponderance of the evidence is against the claim, 
service connection for bilateral hearing loss must be denied.  

The Veteran has himself alleged his bilateral hearing loss 
was incurred or aggravated during active military service.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing loud noises and 
other acoustic trauma in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding medical causation or etiology 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss, 
as hearing loss due to a disease or injury incurred during 
active military service has not been established.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The Veteran seeks service connection for disabilities of the 
knees, right wrist, and right hand, and an initial rating in 
excess of 10 percent for residuals of a fracture of the right 
second finger.  In his February 2007 claim, he wrote "see 
attached medical report from Dr. H."  However, no additional 
medical evidence from Dr. H. was attached or received at that 
time.  Subsequently, in a May 2008 letter to the Board, the 
Veteran stated his right knee, and possibly other 
disabilities, was being treated by J.M.H., M.D., of the Texas 
Center for Joint Replacement.  The Veteran included the 
business card for Dr. H., and suggested VA contact him for 
additional medical evidence.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  This duty includes obtaining 
pertinent medical records, including private records, 
identified by the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 
& Supp. 2008).  As the medical treatment records from Dr. H. 
are potentially pertinent to the Veteran's service connection 
claim for a right knee disability, and possibly other 
orthopedic disabilities claimed by the Veteran, these records 
must be obtained prior to any final adjudication by the 
Board.  However, the Veteran is put on notice that because 
such records are private, and VA may not obtain them without 
his expressed written consent, his cooperation is required 
for this development to be afforded him.  In the alternative, 
the Veteran retains the right to obtain such evidence and 
submit it to VA directly.  

Next, regarding the Veteran's service connection claim for a 
left knee disability, the Board notes the Veteran was without 
disability of the left knee when he was examined and accepted 
for active military service in November 1950.  Nevertheless, 
he was treated for left knee pain during military service in 
November 1950.  A history of a pre-service sports injury was 
noted at that time.  His reported symptoms included pain over 
the medial tibial collateral ligament.  His left knee was 
wrapped with an ace bandage, and he was given temporary light 
duty.  He was seen again for left knee pain in March 1951.  
Torn semilunar cartilage was suspected.  X-ray examination 
was within normal limits, with no evidence of articular 
damage or osteochondromatosis.  The patella was also within 
normal limits.  On service separation examination in August 
1954, he was without diagnosed abnormality of the left knee, 
but he was noted in the record to have a "trick knee, 
injured in 1947, football.  Occurs in damp weather, goes 
lames and gets very weak."  

Post-service, the Veteran continued to experience left knee 
pain which, according to his report, required a patellar 
debridement at a private hospital in 1970.  Records of this 
surgery are no longer available, but a private physician has 
confirmed the presence of a surgical scar on the Veteran's 
left knee.  More recently, he has been diagnosed with severe 
chondromalacia of the left knee, requiring surgical 
correction in August 2002.  In an August 2006 letter, another 
private physician suggested the Veteran was a candidate for 
total knee replacement of the left knee.  

Based upon this evidence, the Board finds the threshold 
requirements are met for a VA medical examination and opinion 
statement.  38 C.F.R. § 3.159(c) (2008); see McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  Such an examination has yet to be afforded the 
Veteran.  

The Board notes the representative's contention that the VA 
examination of the Veteran's hand was inadequate to determine 
whether or not a wrist disability was present and whether or 
not any such disability was a result of a postservice bone 
graft alleged by the Veteran to repair his right second 
finger.  Further examination would be advisable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Notify the Veteran of the necessity of 
obtaining treatment records from J.M.H., 
M.D., of the Texas Joint Replacement 
Clinic and inform the Veteran that he may 
submit these and any other pertinent 
private records himself or authorize VA to 
obtain them on his behalf.  The RO must 
also include Release and Authorization 
forms so that VA has the authority to 
obtain these records.

Once the AOJ receives the signed Release 
and Authorization forms from the Veteran, 
it must then attempt to obtain copies of 
his treatment records from the Texas Joint 
Replacement Clinic.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folders.  

2.  Schedule the Veteran for an 
examination to determine the etiology and 
date of onset of his left knee disability.  
X-rays or other appropriate clinical 
testing, as determined by the examiner, 
should be performed.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection with 
the examination.  

The examiner should provide an opinion as 
to whether the Veteran has a current 
disability of the right wrist and if so, 
whether any such disability is at least as 
likely as not (a 50 percent or better 
probability) related to surgery for his 
service-connected right second finger 
fracture residuals, including surgery 
therefore.  The examiner should provide a 
complete medical rationale for all 
conclusions reached.

3.  Schedule the Veteran for an 
examination to determine whether he has a 
right wrist disability, including a 
surgical scar, of his right wrist.  
Appropriate testing should be performed.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

The examiner should provide an opinion as 
to whether the Veteran has a current 
disability or disabilities of the right 
wrist and if so, whether any such 
disability is at least as likely as not (a 
50 percent or better probability) related 
to treatment for the Veteran's service-
connected residuals of fracture of the 
right second finger.  The examiner should 
provide a complete medical rationale for 
all conclusions reached.

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


